DETAILED ACTION

Claim Rejections - 35 USC § 102
	The rejections made under 35 U.S.C. 102(a)(1) in view of Sano  (US Pat. No. 5,486,237) and Choi (US PG Pub. No. 2009/0071539) are withdrawn in view of Applicant's amendment, filed October 11, 2022. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claims 1, 3-6, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sano (US Pat. No. 5,486,237) in view of Takeda (US Pat. No. 6,121,540). 
Regarding claims 1 and 9, Sano teaches a coated component comprising a substrate (21) having a surface, a silicon-based coating (22, i.e. "silicon bond coat") comprising a continuous, amorphous silicon phase with discrete crystalline silicon grains (23, i.e. "particulate phases") distributed therein on the surface of the substrate, and an additional coating (24, i.e. "barrier coating") on the silicon-based coating (Figs. 3, 4, 6; col. 4, ln. 37-col. 5, ln. 37).  The silicon grains may range in size from 100 angstroms to 10 µm (col. 5, ln. 5-7).  The instantly claimed grain size is obvious in view of Sano.  See MPEP 2144.05.
As Sano's silicon-based coating (22) adjoins the substrate (21) to the upper additional coating layer (24), the silicon-based coating (22) qualifies as a "bond coat".  The additional coating (24) qualifies as a "barrier coating" because it provides at least some barrier (i.e. physical/chemical/etc.) between the atmosphere/external environment and the layers (i.e. the coating, 22, and/or the substrate, 21) located beneath it (Figs. 3, 4, 6).  
The teachings of Sano differ from the current invention in that his product is not taught to have a ceramic matrix composite ("CMC") substrate.  However, Sano's product is a photoelectronic element (col. 1, ln. 58-62; col. 2, ln. 15-20).  Takeda additionally teaches a composite material substrate for photoelectronic elements that comprises high-strength ceramic fibers embedded in a matrix, which may be carbonized resin (i.e. inorganic carbon), glass, aluminum nitride, or magnesia, and that can be made to have a predetermined thermal expansion coefficient and satisfactorily high mechanical strength (col. 2, ln. 13-46). Takeda teaches that devices incorporating the substrate have high strength and their size can be enlarged (col. 2, ln. 13-46). Therefore, it would have been obvious to one of ordinary skill in the art to configure Sano's substrate to comprise Takeda's composite material, including ceramic fibers embedded in one of the taught ceramic matrixes (i.e. the material is a CMC composite) because the material has high strength, can have its thermal expansion coefficient predetermined, and is suitable for forming high-strength photoelectronic devices that, if desired, can be large-sized. 

Regarding claim 3, Sano teaches that the silicon-based coating may be doped with boron (col. 7, ln. 15-17).  

Regarding claims 4-6, although Sano does not explicitly teach the percentage by volume that the silicon crystals occupy in the silicon-based layer, which might be considered a difference from the current invention, Sano does teach that the crystal grains begin as dispersed phases, which can be as small as 100 angstroms, and that the crystals expand to form the entire layer (col. 5, ln. 5-53).  Sano also teaches that the crystal grains are preferably separated by about 0.5 to 20 µm of amorphous phase (col. 5, ln. 18-20).  Sano further teaches that the expanded crystal phases (25) shown in Figure 4 are a typical intermediate between the starting coating structure and the completely-crystallized structure (col. 5, 45-50).  Therefore, Sano teaches structures having dispersed silicon crystal grains that occupy a volume that falls in the recited ranges. Additionally, it would have been obvious to one of ordinary skill in the art to configure Sano's silicon-based coating (22) such that it has silicon crystal grains (23) of the relative sizes, which include crystal grains occupying a volume in the range of 1 to 40 % of the silicon-based coating (22), depicted in Figure 3 because Sano's depicts such a structure as appropriate.  Therefore, Sano renders obvious the recited volume percentages.  

Regarding claim 8, as shown in Figure 3, the crystal grains (23) are distributed substantially uniformly throughout the silicon-based layer (22) (Fig. 3).  

Regarding claim 10, as shown in Figure 3, the amorphous silicon matrix (i.e. unlabeled, white region of layer 22) of Sano's silicon-based coating (22) forms a three-dimensional network that spans the thickness of the silicon-based layer and is bonded to the surface of the substrate and to an inner surface of the additional coating (24) (Fig. 3). 

Regarding claim 11, the teachings of Sano differ from the current invention in that his silicon-based coating is not taught to have a thickness in the recited range.  However, as no criticality has been established, such a selection is a prima facie obvious selection of dimension that does not distinguish the claimed product over the prior art.  See MPEP 2144.05.  

Regarding claim 12, although Sano does not disclose that the additional layer (i.e. "barrier layer") on his silicon-containing layer (i.e. "bonding layer") creates a hermetic seal, which might be considered a difference from the current invention, Sano does depict the upper layer (24) as completely covering the silicon-based layer (22) and teaches that the layers provide improved carrier mobility (which is an intended effect) (col. 2, ln.11-19; Fig. 3).  Accordingly, it would have been obvious to one of ordinary skill in the art to make the upper layer (24; i.e. "barrier layer") in Sano's product to completely cover the lower, silicon-based layer (22) as much as possible, including such that the upper layer has no pores or open areas and, therefore, that the layer provides a hermetic seal, because Sano depicts such a layer as being appropriate, makes no disclosure of the layer incompletely covering the lower silicon-based layer, and in order to provide as much material as possible (i.e. make the material as dense/void-free as possible) to achieve the best possible carrier mobility.  

Claims 1-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Choi  (US PG Pub. No. 2009/0071539), as evidenced by ChemEurope (ChemEurope, "Intrinsic Semiconductor", p. 1; https://www.chemeurope.com/en/encyclopedia/Intrinsic_semiconductor.html), and in view of Takeda.  
Regarding claims 1, 2, and 9, Choi teaches a coated component comprising a substrate (layers 500-502) having a surface, an i-type silicon-based coating (503, i.e. "silicon bond coat") comprising an amorphous silicon matrix (i.e. continuous) phase with discrete crystalline silicon grains distributed therein on the surface of the substrate, and additional coatings (504, 505, i.e. a "barrier coating") on the silicon-based coating (Figs. 2, 5; par. 19, 21, 104).  As evidenced by ChemEurope, the i-type silicon-based layer is a pure semiconductor without a dopant present (ChemEurope.com, p. 1). Therefore, the amorphous silicon matrix in the layer comprises pure silicon metal.  The silicon crystal grains in Choi's coating layers may have a size in the range of 1 to 500 nm (par. 22).  The claimed average grain size range is obvious in view of Choi.  See MPEP 2144.05. 
As Choi's silicon-based coating (503) adjoins the substrate (500-502) to the upper layers (504, 505), the silicon-based coating (503) qualifies as a "bond coat" (Fig. 5).  The upper layers (504, 505) qualify as a "barrier coating" because they provide at least some barrier (i.e. physical/chemical/etc.) between the atmosphere/external environment and the layers (i.e. the i-type silicon coating, 503, and/or the substrate, 500-502) located beneath them (Fig. 5).  As either of the doped layers (504 and 502) also include amorphous silicon matrix phases with dispersed silicon crystals and bond at least the uppermost layer (505) to the layers beneath them, each of Choi's doped layers 502 and 504 also qualifies as a "silicon-based bonding layer" and meets the claim limitations, with the layer(s) above them serving as a "barrier layer' and the layer(s) below them serving as the "substrate".  
The teachings of Choi might be considered to differ from the current invention in that he does not explicitly teach that all of the silicon-based layers, 502-504, are formed with the amorphous matrix and dispersed silicon crystals, as discussed above.  However, it would have been obvious to one of ordinary skill in the art to make all of layers 502, 503, and 504 to have the recited structure because Choi teaches that at least one, which renders obvious all, of the layers is formed with the taught/recited structure (par. 103, 104).  
The teachings of Choi differ from the current invention in that his product is not taught to have a ceramic matrix composite ("CMC") substrate.  However, Choi's product is a photoelectronic device (par. 15).  Takeda additionally teaches a composite material substrate for photoelectronic elements that comprises high-strength ceramic fibers embedded in a matrix, which may be carbonized resin (i.e. inorganic carbon), glass, aluminum nitride, or magnesia, and that can be made to have a predetermined thermal expansion coefficient and satisfactorily high mechanical strength (col. 2, ln. 13-46). Takeda teaches that devices incorporating the substrate have high strength and their size can be enlarged (col. 2, ln. 13-46). Therefore, it would have been obvious to one of ordinary skill in the art to configure Choi's substrate to comprise Takeda's composite material, including ceramic fibers embedded in one of the taught ceramic matrixes (i.e. the material is a CMC composite) because the material has high strength, can have its thermal expansion coefficient predetermined, and is suitable for forming high-strength photoelectronic devices that, if desired, can be large-sized. 
As noted above, Choi's i-type silicon layer is considered herein to meet claim requirement of its amorphous silicon phase comprising pure metal silicon.  If Choi's absence of an explicit teaching of the purity of the layer or matrix is considered a difference from the current invention, however, then it is noted that the claim to a pure metal silicon matrix does not distinguish the claimed product over Choi because it is prima facie obvious to purify an old product (i.e. Choi's i-type silicon layer, including its amorphous silicon matrix). See MPEP 2144.04 (VII).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure Choi's i-type silicon-based layer to comprise a pure metal amorphous silicon matrix.  

Regarding claim 3, Choi teaches that a p-type film (502, i.e. which also qualifies as a "silicon-based bond layer", as discussed above) is doped with boron (par. 120, 121; Fig. 5). 

Regarding claims 4-6, although Choi does not explicitly teach the volume percentages of the amorphous silicon phase and silicon crystal grains in his coating, which might be considered a difference from the current invention, Choi does teach that the precursor for the amorphous matrix ranges from 10 to 90 wt. % of the layer composition and the crystalline silicon grains ranges from 10 to 90 wt. % of the layer composition (par. 31).  As such and given the relative densities of the components of the mixture, Choi's taught composition is expected to overlap and render obvious the recited volume percentages. See MPEP 2144.05. 

Regarding claims 8 and 10, the teachings of Choi differ from the current invention in that the silicon crystal grains are not explicitly taught to be distributed uniformly throughout the silicon phase and in that the silicon phase is not explicitly taught to form a three-dimensional network that spans the thickness from the silicon-based coating and is bonded to the surface of the layers corresponding to the recited substrate and the inner surface the layers corresponding to the recited barrier coating.  However, as shown in Figures 3 and 4, Choi teaches mixing together the silicon crystals (102) and the precursor (101, 104) to the amorphous silicon phase to form the silicon-based coating layers and shows the precursor material forming a network around the crystals (102) and extending from the top to the bottom of the layer (Figs. 3, 4; par. 73, 74, 79, 83, 84).  Accordingly, it would have been obvious to one of ordinary skill in the art to homogenously mix the crystals into the precursor film, thereby forming a uniform mixture and a uniform distribution of crystal particles in the amorphous matrix, and to configure the layer(s) such that the matrix extends from the top of the silicon-based coating layer to the bottom, thereby bonding the layer to the surfaces of the adjacent upper (i.e. "barrier coating") and lower (i.e. "substrate") layers, because Choi teaches to mix the precursor composition of the silicon-based layer and depicts such an arrangement.  

Regarding claim 11, the teachings of Choi differ from the current invention in that his silicon-based coating is not taught to have a thickness in the recited range.  However, as no criticality has been established, such a selection is a prima facie obvious selection of dimensions that does not distinguish the claimed product over the prior art.  See MPEP 2144.05.  

Regarding claim 12, although Choi does not teach that the barrier layer is hermetic, which might be considered a difference in the current invention, as discussed above, it would have been obvious to make all of his silicon layers (including the one or more that corresponds to the recited "barrier coating") with the above-discussed structure.  Choi further teaches that the silicon-based layer is intended to be compactly-formed and free of defects, which negatively affect cell efficiency, between the matrix and the crystals (par. 12, 13, 39, 77).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the silicon-based layers in Choi's product, including the layers corresponding to the recited "barrier coating", to be as compactly-formed and free of defects (i.e. which include spaces) as possible because Choi teaches to make the film compact and defect-free and in order to achieve the best possible conversion efficiency. 

Claims 1, 2, 4-8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US PG Pub. No. 2013/0344319) in view of Luczak (US PG Pub. No. 2014/0079559).   
Regarding claims 1, 2, 4-6, 10, 13, and 14, Zhu teaches a coated component comprising a ceramic matrix composite substrate (102) having a surface, a silicon-based bond coating (108) on the surface of the substrate, and a barrier coating (considered herein to include layers 104, 106, and the undepicted/unlabeled barrier layers above them) on the silicon-based bond coating (108) (Abstract; 4, 9, 23, 24). 
The teachings of Zhu differ from the current invention in that the silicon-based bond coat is not explicitly taught to have an amorphous phase with grains of crystalline silicon of the recited size range distributed therein and, therefore, also does not teach the relative volume percentages of the two phases or that the amorphous phase forms a three-dimensional network as claimed.  However, Zhu does teach that the silicon-based bond coat may be a crystalline and/or amorphous silicon alloy doped with nitrogen, boron, or carbon  (par. 27, 30).  Accordingly, it would have been obvious to one of ordinary skill in the art to utilize a silicon alloy doped with one or more of nitrogen, boron, or carbon and that is both crystalline and amorphous as the silicon-based bond coat (108) on Zhu's product because Zhu explicitly teaches doing so is appropriate.  
Additionally, as Zhu teaches that the coating can be amorphous or crystalline (in addition to teaching that a combination of the phases may be present), it would have been obvious to one of ordinary skill in the art to configure the coating such that it contains any quantity of amorphous silicon phase or crystalline silicon phase, ranging from all-amorphous to all-crystalline, and including a composition wherein there is sufficient amorphous phase such that the crystalline silicon grains are considered to be distributed within the amorphous phase and such that the amorphous phase forms a three-dimensional network that spans the thickness of the layer and bonds to the substrate surface and an inner face of what is considered the "barrier coating", because Zhu teaches that there can be a mixture of amorphous and crystalline silicon and effectively teaches a range for each phase including a coating being 0 to 100 % of each type of phase. The instantly claimed volume percentages are obvious in view of Zhu.  See MPEP 2144.05.  Furthermore, it would have been obvious to one of ordinary skill in the art to configure the coating to include a 1:1 ratio of the amorphous and crystalline silicon phases because, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).  Regarding the crystal grain size range, it is noted that, as no criticality has been established, such selection of size is a prima facie obvious selection in dimension that does not distinguish the claimed product over the prior art.  See MPEP 2144.04. 
The teachings of Zhu further differ from the current invention in that his substrate is not disclosed to comprise multiple ceramic matrix ("CMC") composite plies.  However, Zhu does teach that the substrate may be a SiC/SiC CMC combustor or turbine airfoil (par. 23, 24). Luczak further teaches that turbine rotor blades including an airfoil section, if made from a CMC, are generally made from multiple plies of woven fiber that are infiltrated with a matrix to create a solid part and that such materials allow for reduced weight and much simpler geometries as compared to metal blades (par. 30).  Luczak further exemplifies an airfoil made up of a CMC comprising woven SiC fibers infiltrated with a SiC matrix, which he teaches can be further coated with a silicon-based bond coat and any suitable environmental barrier coating (par. 46).  Accordingly, it would have been obvious to one of ordinary skill in the art to make Zhu's coated turbine part from a CMC comprising multiple plies of SiC fibers infiltrated with a SiC matrix (i.e. "a plurality of CMC plies") because Zhu teaches that his coated part may have a SiC/SiC CMC substrate, and because Luczak teaches that such a CMC, which includes multiple "CMC plies", is useful as turbine airfoil material, offers reduced weight and simplified geometry, and can be coated in a barrier system very similar to that disclosed by Zhu.  

Regarding claim 8, the teachings of Zhu differ from the current invention in that the grains of crystalline silicon are not disclosed to be distributed substantially uniformly throughout his silicon-based coating.  However, as noted above, it would have been obvious to configure the coating to be a mixture of amorphous and crystalline silicon phases.  It further would have been obvious to one of ordinary skill in the art to configure the mixture to be substantially uniform in order to create a coating with a substantially uniform structure and properties throughout, as would be understood beneficial by one of ordinary skill in the relevant art. 

	Regarding claim 11,  Zhu's bond coat has a thickness in the range of 10 to 200 µm (par. 24).  The instantly claimed thickness range is obvious in view of Zhu.  See MPEP 2144.05. 

	Regarding claim 12, as noted above, Zhu's layers 104 and 106 are considered herein to be part of the claimed "barrier coating".  Although Zhu does not explicitly refer to a layer as a "hermetic layer", which might be considered a difference from the current invention, Zhu does teach configuring layer 106 to be a diffusion barrier with ultralow oxygen and water vapor diffusivity (par. 24, 30).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure layer 106, i.e. part of the "barrier coating", to be as much of a barrier to oxygen and water as possible, including configuring the layer to be hermetic, because Zhu teaches to make the layer a diffusion barrier against oxygen and water vapor and in order to best protect the underlying layers and substrate from oxygen and water vapor.  


Response to Arguments
Applicant's arguments filed October 11, 2022 have been fully considered but they are not persuasive. 
Applicant has argued that the product of claim 1 is distinguished over Sano and Choi because neither teaches a CMC substrate.  However, it would have been obvious to configure Sano and Choi's products to include a CMC substrate, such as that of Takeda, for the reasons discussed above.  
Applicant has further argued that the claimed invention is distinguished over Zhu because Zhu does not teach the recited silicon crystal grain sizes in a silicon layer comprising dispersed silicon crystal grains in an amorphous silicon matrix, and has also asserted that claim 7 was not rejected in view of Zhu.  However, the limitation was addressed in the previous Office Action as it is above.  As noted above, because no criticality has been established, the choice to configure the claimed product to have silicon crystal grains in the recited size range is a prima facie obvious selection of dimension that does not distinguish the claimed product over the prior art. See MPEP 2144.04. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784